Title: To Thomas Jefferson from Timothy Pickering, 11 February 1797
From: Pickering, Timothy
To: Jefferson, Thomas


                    
                        Sir
                        Department of State
Philadelphia Feby. 11. 1797.
                    
                    I have the honor to inform you, that pursuant to the request of the Senate communicated to him yesterday, the President of the United States has directed me to transmit to you the inclosed certificate, under the hand and seal of the present Vice-President, of your being elected,  agreeably to the Constitution, Vice-President of the United States of America.
                    The bearer, Mr. Bloodworth, son of Timothy Bloodworth Esqr. Senator from North-Carolina, is specially charged with this dispatch. I have the honor to be with great respect sir, your most obt. servant,
                    
                        Timothy Pickering
                    
                